

Exhibit 10.2
CONFIDENTIAL


August 14, 2017




Martin D. Wilson
President and Chief Executive Officer
Armstrong Energy Inc.
7733 Forsyth Boulevard
Suite 1625
St. Louis, MO 63105


Re: Armstrong Energy Inc.


Dear Mr. Wilson:


The purpose of this letter is to confirm the understanding and agreement (the
“Agreement”) between Armstrong Energy Inc. (the “Client” or “Armstrong”) and FTI
Consulting, Inc. (“FTI”) concerning the Client’s engagement of FTI to provide
certain temporary employees to the Client to act as both Chief Restructuring
Officer and as Hourly Temporary Staff in providing services consistent with
those roles (the “Engagement”). This Agreement is effective on August 14, 2017
(the “Effective Date”). The FTI Standard Terms and Conditions attached hereto as
Exhibit “A” are also incorporated herein and forms part of this Agreement.


1.     Temporary Officers, Hourly Temporary Employees and Services
 
FTI will provide Alan Boyko to serve as the Client’s Chief Restructuring Officer
(the “CRO” or the “Temporary Officer”) reporting to the Chief Executive Officer
of the client (“Client Designee”), in connection with the Engagement. The duties
of the Temporary Officer, as well as any additional Hourly Temporary Staff (as
defined below), shall be consistent with the Services (defined below). Without
limiting the foregoing, the Temporary Officer, as well as any Hourly Temporary
Staff, shall work with other senior management of the Client, and other
professionals, to provide the Services.

In addition to providing the Temporary Officer, FTI may also provide the Client
with additional staff (the “Hourly Temporary Staff” and, together with the
Temporary Officer, the “FTI Professionals”), subject to the terms and conditions
of this Agreement. The Hourly Temporary Staff may be assisted by or replaced by
other FTI professionals reasonably satisfactory to the Board and/or Committee,
as required, who shall also become Hourly Temporary Staff for purposes hereof.
The initial schedule of Hourly Temporary Staff is set out on Exhibit “B”. FTI
will keep the Client Designee reasonably informed as to FTI’s staffing and will
not add Hourly Temporary Staff to the assignment without first consulting with
the Client.


The services we will provide in connection with the Engagement will encompass
only those services that are requested by the Client and that are specified
below and which are normally and reasonably associated with this type of
engagement and that we are able to provide and that are consistent with our
ethical obligations (the “Services”). With respect to all matters of our
Engagement, we will coordinate closely with the Client as to the nature of the
Services that we will render and the scope of our engagement. The Services shall
include assisting the Client and its management with some or all of the
following:




1



--------------------------------------------------------------------------------




CRO Related:
•
Reviewing the Company’s operating plan and budgets, providing feedback as
appropriate;

•
Working with management and the Company’s other professionals on key stakeholder
restructuring and related negotiations, including litigation (if any);

•
Advising the Company on operating plan, liquidity management, and restructuring
alternatives;

•
Working closely with management and Company counsel to prepare for and execute
on a voluntary Chapter 11 process, if necessary; and

•
Assisting the Company with the preparation and confirmation of a value
optimizing chapter 11 plan, and/or a sale of certain or substantially all of
Armstrong’s assets pursuant to section 363 of the Bankruptcy Code.



Chapter 11 & Post-Petition Analytical and Reporting Support:
•
Providing the Company with additional financial modeling resources to provide
restructuring related financial analyses and support financial modeling efforts,
and modifying existing forecast tools for court reporting purposes;

•
Developing communications plans for all key stakeholders;

•
Preparing schedules, reports, etc., as required by any chapter 11 filing;

•
Analyzing executory contracts;

•
Assisting Armstrong with any litigation;

•
Analyzing and administering any Chapter 11 claims process;

•
Preparing Monthly Operating Reports, Statement(s) of Financial Affairs,
Schedules of Assets and Liabilities, and other similar documents and reports;
and,

•
Providing the analytical support (including any valuation analyses or testimony)
required for any restructuring, whether implemented through a chapter 11 plan or
a section 363 sale.



The Services, as outlined, are subject to finalization and/or change as mutually
agreed by us.


As usual, our Engagement is to represent the Company and not its individual
directors, officers, employees or shareholders. However, we anticipate that in
the course of that Engagement, we may provide information or advice to
directors, officers or employees in their corporate capacities.


If cases under the Bankruptcy Code are commenced and our retention is approved,
our role will include serving as principal bankruptcy crisis and turnaround
manager and CRO to the debtors and debtors in possession in those cases under a
general retainer (not to exceed $100,000), subject to court approval. Our role
also will encompass all out-of-court planning and negotiations attendant to
these tasks.


The engagement of FTI to perform the Services post any bankruptcy filing(s)
shall be subject to the approval of the Bankruptcy Court and shall be
substantially as provided in this Agreement as modified by the retention order
approved by the Bankruptcy Court. Client agrees, at Client’s expense, to file an
application (the “Application”) to employ FTI as crisis and turnaround manager
nunc pro tunc to the Effective Date pursuant to § 363 of the Bankruptcy Code.
The Client agrees to file all required applications, including the Application,
for the employment or retention of FTI at the earliest practical time.


The Services do not include (i) audit, legal, tax, environmental, accounting,
actuarial, employee benefits, insurance advice or similar specialist and other
professional services which are typically outsourced and which shall be obtained
directly where required by the Client at Client’s expense; or (ii) investment
banking, including securities analysis, advising any party or representation of
the Client on the purchase, sale or exchange of securities or representation of
the Client in securities transactions. FTI is not a


2



--------------------------------------------------------------------------------




registered broker-dealer in any jurisdiction and will not offer advice or its
opinion or any testimony on valuation or exchanges of securities or on any
matter for which FTI is not appropriately licensed or accredited. An affiliate
of FTI is a broker-dealer but is not being engaged by the Client to provide any
investment banking or broker-dealer services.


The Client agrees to supply office space, and office and support services to FTI
as reasonably requested by FTI in connection with the performance of its duties
hereunder.


For the avoidance of doubt, no term in this Agreement or any other agreement,
contract, or arrangement between the Client and FTI, including but not limited
to any terms regarding confidentiality, restricts the CRO and any Hourly
Temporary Staff or other personnel at FTI who have been, are, may become, or
will be, involved in this matter, from meeting with or speaking to the
Supporting Holders and their Advisors (as such terms are defined in that certain
Forbearance Agreement, dated as of July 16, 2017) .


2.     Compensation to FTI


For services rendered in connection with this engagement, including the CRO
services of Alan Boyko, all professionals will be billed at their current hourly
rate (to the nearest tenth of an hour) as defined below. All fees are considered
earned upon payment, and due upon presentment. FTI will submit monthly invoices
documenting its reasonable fees and expenses to the Client; provided that FTI’s
fees and expenses for services rendered through September 15, 2017 shall not
exceed $250,000.


United States
Per Hour (USD)
Senior Managing Directors            $840-1,050
Directors / Senior Directors / Managing Directors     630- 835
Consultants/Senior Consultants              335- 605
Administrative / Paraprofessionals              135- 265


In addition to the fees outlined above, FTI will bill for reasonable allocated
and direct expenses which are likely to be incurred on your behalf during this
Engagement. Direct expenses include reasonable and customary out-of-pocket
expenses which are billed directly to the engagement such as certain telephone,
overnight mail, messenger, travel, meals, accommodations and other expenses
specifically related to the engagement. Further, if FTI and/or any of its
employees are required to testify or provide evidence at or in connection with
any judicial or administrative proceeding relating to this matter, FTI will be
compensated by you at its regular hourly rates and reimbursed for reasonable
allocated and direct expenses (including counsel fees) with respect thereto.


We will send the Company monthly invoices for services rendered and charges and
disbursements incurred on the basis discussed above, and in certain
circumstances, an invoice may be for estimated fees, charges and disbursements
through a date certain. Each invoice constitutes a request for an interim
payment against the fee to be determined at the conclusion of our Services. Upon
transmittal of the invoice, we may immediately draw upon the Initial Cash on
Account (as replenished from time to time) up to the lesser of (a) the amount of
the invoice and (b) the Initial Cash on Account. The Company agrees upon
submission of each such invoice to promptly wire the invoice amount to us as
replenishment of the Initial Cash on Account (together with any supplemental
amount to which we and the Company mutually agree), without prejudice to the
Company's right to advise us of any differences it may have with respect to such
invoice. We have the right to apply to any outstanding invoice (including
amounts billed prior to the date hereof), up to the remaining balance, if any,
of the Initial Cash on Account (as may be


3



--------------------------------------------------------------------------------




supplemented from time to time) at any time subject to (and without prejudice
to) the Company's opportunity to review our statements.


The Company agrees to promptly notify FTI if the Company or any of its
subsidiaries or affiliates extends (or solicits the possible interest in
receiving) an offer of employment to a principal or employee of FTI involved in
this Engagement and agrees that FTI has earned and is entitled to a cash fee,
upon hiring, equal to 150% of the aggregate first year’s annualized
compensation, including any guaranteed or target bonus and equity award, to be
paid to FTI’s former principal or employee that the Company or any of its
subsidiaries or affiliates hires at any time up to one year subsequent to the
date of the final invoice rendered by FTI with respect to this Engagement.


Cash on Account:


Initially, the Company will forward to us the amount of $100,000 which funds
will be held "on account" to be applied to our professional fees, charges and
disbursements for the Engagement (the "Initial Cash on Account"). To the extent
that this amount exceeds our fees, charges and disbursements upon the completion
of the Engagement, we will refund any unused portion. The Company agrees to
increase or supplement the Initial Cash on Account from time to time during the
course of the Engagement in such amounts as the Company and we mutually shall
agree are reasonably necessary to increase the Initial Cash on Account to a
level that will be sufficient to fund Engagement fees, charges, and
disbursements to be incurred.


In a case under the Bankruptcy Code, fees and expenses may not be paid without
the express prior approval of the bankruptcy court. In most cases of this size
and complexity, on request of a party in interest, the bankruptcy court permits
the payment of interim fees during the case. The Company agrees that, if asked
to do so by us, the Company will request the bankruptcy court to establish a
procedure for the payment of interim fees during the case that would permit
payment of interim fees. If the bankruptcy court approves such a procedure, we
will submit invoices on account against our final fee. These interim invoices
will be based on such percentage as the bankruptcy court allows of our internal
time charges and costs and expenses for the work performed during the relevant
period and will constitute a request for an interim payment against the
reasonable fee to be determined at the conclusion of our representation.


In preparation for the filing of any cases under the Bankruptcy Code, we also
may require an additional on account payment to supplement the Initial Cash on
Account to cover fees, charges and disbursements to be incurred during the
initial phase of the chapter 11 cases (the "Additional Cash on Account"). We
will hold the Additional Cash on Account, as we have the Initial Cash on
Account. Of course, the reasonableness of the Additional Cash on Account remains
subject to review by the court in any ensuing case.


If any of the Company's entities become a debtor in one or more cases under the
Bankruptcy Code, some fees, charges, and disbursements (whether or not billed)
incurred before the filing of bankruptcy petitions (voluntary or involuntary)
might remain unpaid as of the date of the filing. The unused portion, if any, of
the Initial Cash on Account and the Additional Cash on Account will be applied
to any such unpaid pre-petition fees, charges and disbursements. Any requisite
court permission will be obtained in advance. We will then hold any portion of
the Initial Cash on Account and the Additional Cash on Account not otherwise
properly applied for the payment of any such unpaid pre-filing fees, charges and
disbursements (whether or not billed) as on account cash to be applied to our
final invoice in any case under the Bankruptcy Code.




4



--------------------------------------------------------------------------------




Post-petition fees, charges and disbursements will be due and payable
immediately upon entry of an order containing such court approval or at such
time thereafter as instructed by the court. The Company understands that while
the arrangement in this paragraph may be altered in whole or in part by the
bankruptcy court, the Company shall nevertheless remain liable for payment of
court approved post-petition fees and expenses. Such items are afforded
administrative priority under 11 U.S.C. § 503(b)(l). The Bankruptcy Code
provides in pertinent part, at 11 U.S.C. § 1l29(a)(9)(A), that a plan cannot be
confirmed unless these priority claims are paid in full in cash on the effective
date of any plan (unless the holders of such claims agree to different
treatment). It is agreed and understood that the unused portion, if any, of the
Initial Cash on Account (as may be supplemented from time to time) and the
Additional Cash on Account shall be held by us and applied against the final fee
application filed and approved by the court.


Additional Provisions Regarding Fees:


a)
FTI may stop work or terminate the Agreement immediately upon the giving of
written notice to the Client (i) if payments are not made in accordance with
this Agreement, (ii) if the Application is not approved by the Bankruptcy Court,
(iii) if the Chapter 11 case is dismissed or converted to a Chapter 7
proceeding, or (iv) if a Chapter 11 Trustee or other responsible person is
appointed.


b)
If, and only if, local Bankruptcy rules or the order approving the Application
so require, FTI shall file with and serve on creditors entitled to notice
thereof, a statement of staffing, professional services, compensation or
expenses, on a quarterly basis, or as the Bankruptcy Court or rules may direct,
and creditors and other parties in interest shall have an opportunity to object
thereto and request a hearing thereon. In the event that FTI is employed
post-petition as a “professional person” pursuant to § 327 of the Bankruptcy
Code, Bankruptcy Court approval will generally be required to pay FTI’s fees and
expenses for Post-petition Services.



c)
Client agrees that FTI is not an employee of the Client and the FTI employees
and independent FTI contractors who perform the Services are not employees of
the Client, and they shall not receive a W-2 from the Client for any fees earned
under this engagement, and such fees are not subject to any form of withholding
by the Client. The Client shall provide FTI a standard form 1099 on request for
fees earned under this Engagement.



d)
Copies of Invoices shall be sent by facsimile or email as follows:



To the Client at:
Armstrong Energy Inc.
7733 Forsyth Boulevard
Suite 1625
St. Louis, MO 63105


Attention: Martin D. Wilson


3.     Availability of Information

In connection with FTI’s activities on the Client’s behalf, the Client agrees
(i) to furnish FTI with all information and data concerning the business and
operations of the Client which FTI reasonably requests, and (ii) to provide FTI
with reasonable access to the Client’s officers, directors, partners, employees,


5



--------------------------------------------------------------------------------




retained consultants, independent accountants, and legal counsel. FTI shall not
be responsible for the truth or accuracy of materials and information received
by FTI under this agreement.


4.     Notices

Notices under this Agreement to the Client shall be provided as set forth in
paragraph 2(d).


Notices to FTI shall be to:
FTI Consulting Inc.
Attn: Alan Boyko
Phone: 303-689-8892
Fax: 303-689-8802
Email: alan.boyko@fticonsulting.com

Notices shall be provided by (a) fax and email, (b) hand delivery, or (c)
overnight delivery. If provided by fax and email or hand delivery, they shall be
deemed effective the date given. If provided by overnight delivery, they shall
be deemed effective on the date of actual receipt.


5.     Miscellaneous

This Agreement: represents the entire understanding of the parties hereto and
supersedes any and all other prior agreements among the parties regarding the
subject matter hereof; shall be binding upon and inure to the benefit of the
parties and their respective heirs, representatives, successors and assigns; may
be executed by facsimile (followed by originals sent via regular mail), and in
two or more counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument; and may not
be waived, modified or amended unless in writing and signed by a representative
of the Client and FTI. The provisions of this Agreement shall be severable. No
failure to delay in exercising any right, power or privilege related hereto, or
any single or partial exercise thereof, shall operate as a waiver thereof.


Based on our understanding of the parties involved in this matter, we have
compiled a list of interested parties (the “Potentially Interested Parties”) and
have undertaken a limited review of our records to determine FTI’s professional
relationships with the Company and such Potentially Interested Parties. From the
results of such review, we are not aware of any conflicts of interest or
relationships that we believe would preclude us from performing the Services.


As you know, however, we are a large consulting firm with numerous offices
throughout the world. We are regularly engaged by new clients, which may include
one or more of the Potentially Interested Parties.
The FTI professionals providing services hereunder will not accept an engagement
that directly conflicts with this Engagement without your prior written consent.


6



--------------------------------------------------------------------------------




If this letter correctly sets forth our understanding, please so acknowledge by
signing below and returning a signed copy of this letter to us.


Very truly yours,


FTI CONSULTING, INC.








By: /s/ Alan Boyko    
Name: Alan Boyko
Title: Senior Managing Director




ACCEPTED AND AGREED this 14th day of August, 2017.




On behalf of Armstrong Energy Inc.








By: /s/ Martin D. Wilson    
Name: Martin D. Wilson
Title: President and Chief Executive Officer    
    


Date: August 14, 2017         










7



--------------------------------------------------------------------------------






EXHIBIT A

FTI CONSULTING, INC.


STANDARD TERMS AND CONDITIONS


The following are the Standard Terms and Conditions on which we will provide the
Services to you set forth within the attached letter of engagement with
Armstrong Energy Inc. dated as of August 14, 2017 (the “Engagement Letter”). The
Engagement Letter and these Standard Terms and Conditions annexed thereto
(collectively, the “Engagement Contract”) form the entire agreement between us
relating to the Services and replace and supersede any previous proposals,
letters of engagement, undertakings, agreements, understandings, correspondence
and other communications, whether written or oral, regarding the Services. The
headings and titles in the Engagement Contract are included to make it easier to
read but do not form part of the Engagement Contract.


1.
Reports and Advice



1.1
Use and purpose of advice and reports— Any advice given or report issued by us
is provided solely for your use and benefit and only in connection with the
purpose in respect of which the Services are provided. Unless required by law,
you shall not provide any advice given or report issued by us to any third
party, or refer to us or the Services, without our prior written consent, which
shall be conditioned on the execution of a third party release letter in the
form provided by FTI; provided that you may share any advice or reports issued
by us to a party bound by an obligation of confidentiality to you. In no event,
regardless of whether consent has been provided, shall we assume any
responsibility to any third party to which any advice or report is disclosed or
otherwise made available.



2.
Information and Assistance



2.1
Provision of information and assistance – Our performance of the Services is
dependent upon you and the Company providing us with such information and
assistance as we may reasonably require from time to time.



2.2
Punctual and accurate information – You and Company personnel shall use
reasonable skill, care and attention to ensure that all information we may
reasonably require is provided on a timely basis and is accurate and complete
and relevant for the purpose for which it is required. You and the Company shall
also notify us if you subsequently learn that the information provided is
incorrect or inaccurate or otherwise should not be relied upon.



2.3
No assurance on financial data – While our work may include an analysis of
financial and accounting data, the Services will not include an audit,
compilation or review of any kind of any financial statements or components
thereof. Company management will be responsible for any and all financial
information they provide to us during the course of this Engagement, and we will
not examine or compile or verify any such financial information. Moreover, the
circumstances of the Engagement may cause our advice to be limited in certain
respects based upon, among other matters, the extent of sufficient and available
data and the opportunity for supporting investigations in the time period.
Accordingly, as part of this Engagement, we will not express any opinion or
other form of assurance on financial statements of the Company.



2.4
Prospective financial information - In the event the Services involve
prospective financial information, our work will not constitute an examination
or compilation, or apply agreed-upon procedures, in accordance with standards
established by the American Institute of Certified Public Accountants or
otherwise, and we will express no assurance of any kind on such information.
There will usually be differences between estimated and actual results, because
events and circumstances frequently do not occur as expected, and those
differences may be material. We will take no responsibility for the
achievability of results or events projected or anticipated by the management of
the Company.






--------------------------------------------------------------------------------







3.
Additional Services



3.1
Responsibility for other parties— You and the Company shall be solely
responsible for the work and fees of any other party engaged by you or the
Company to provide services in connection with the Engagement regardless of
whether such party was introduced to you by us. Except as provided in this
Engagement Contract (including section 2 of the Engagement Letter with respect
to the retention of certain agents and independent contractors), we shall not be
responsible for providing or reviewing the advice or services of any such third
party, including advice as to legal, regulatory, accounting or taxation matters.
Further, we acknowledge that we are not authorized under our Engagement Contract
to engage any third party to provide services or advice to you or the Company,
other than our agents or independent contractors engaged to provide Services,
without your or the Company’s written authorization.



4.
Confidentiality



4.1
Restrictions on confidential information— All parties to this Engagement
Contract agree that any confidential information received from the other parties
shall only be used for the purposes of providing or receiving Services under
this or any other contract between us. Except as provided below, no party will
disclose the other contracting party’s confidential information to any third
party without such party’s consent. Confidential information shall not include
information that:



4.1.1
is or becomes generally available to the public other than as a result of a
breach of an obligation under this Clause 4.1;



4.1.2
is acquired from a third party who, to the recipient party’s knowledge, owes no
obligation of confidence in respect of the information;



4.1.3
is or has been independently developed by the recipient (without the use of
confidential information); or



4.1.4
has been delivered any third parties who are bound by a confidentiality
agreement executed between those third parties and the Company.



4.2
Disclosing confidential information – Notwithstanding Clause 1.1 or 4.1 above,
all parties will be entitled to disclose confidential information to a third
party to the extent that this is required by valid legal process, provided that
(and without breaching any legal or regulatory requirement) where reasonably
practicable not less than 2 business days’ notice in writing is first given to
the other parties.



4.3
Citation of engagement – Without prejudice to Clause 4.1 and Clause 4.2 above,
to the extent our engagement is or becomes known to the public, we may cite the
performance of the Services to our clients and prospective clients as an
indication of our experience, unless we and you specifically agree otherwise in
writing.



4.4
Internal quality reviews – Notwithstanding the above, we may disclose any
information referred to in this Clause 4 to any other FTI entity or use it for
internal quality reviews; provided, that we shall cause such persons to keep
such information confidential in accordance with the terms of this Engagement
Contract.



4.5
Maintenance of workpapers – Notwithstanding the above, we may keep one archival
set of our working papers from the Engagement, including working papers
containing or reflecting confidential information, in accordance with our
internal policies; provided, that we shall keep such materials confidential in
accordance with the terms of this Engagement Contract.



5.
Termination








--------------------------------------------------------------------------------





5.1
Termination of Engagement with notice— Termination of Engagement with notice
–This Agreement is terminable by the Client or by FTI at any time upon the
giving of thirty (30) days written notice. Upon such termination by the Client
(the “Termination Date"), FTI shall cease work and the Client shall have no
further obligation for fees and expenses of FTI arising or incurred after the
Termination Date, provided, however, that, notwithstanding any termination by
the Client or by FTI in the circumstances described in paragraph (a) under
“Additional Provisions Regarding Fees” in the Engagement Letter.


The Client shall reimburse FTI for its out-of-pocket expenses (the "Termination
Expenses") incurred in connection with commitments made by FTI prior to the
Termination Date with respect to advance travel arrangements reasonably
incurred, to the extent FTI is unable to obtain refunds of such expenses. FTI
shall provide the Client with reasonable documentation to substantiate all
Termination Expenses for which payment is requested; and


    


5.2
Continuation of terms— The terms of the Engagement that by their context are
intended to be performed after termination or expiration of this Engagement
Contract, including but not limited to, Clause 4 of the Engagement letter, and
Clauses 1.1, 4, 6 and 7 of the Standard Terms and Conditions, are intended to
survive such termination or expiration and shall continue to bind all parties.


6.
Indemnification, Insurance and Liability Limitation



6.1
Indemnification – The Company agrees to indemnify and hold harmless FTI and any
of its subsidiaries and affiliates, officers, directors, principals,
shareholders, agents, independent contractors and employees (collectively
“Indemnified Persons”) from and against any and all claims, liabilities,
damages, obligations, costs and expenses (including reasonable attorneys’ fees
and expenses and costs of investigation) arising out of or relating to your
retention of FTI, the execution and delivery of this Engagement Contract, the
provision of Services or other matters relating to or arising from this
Engagement Contract, except to the extent that any such claim, liability,
obligation, damage, cost or expense shall have been determined by final
non-appealable order of a court of competent jurisdiction to have resulted from
the gross negligence or willful misconduct of the Indemnified Person or Persons
in respect of whom such liability is asserted  (an “Adverse Determination”).  In
the event of an Adverse Determination, the Indemnified Parties shall indemnify
and hold harmless Company for any and all claims, liabilities, damages,
obligations, costs and expenses (including reasonable attorneys’s fees and
expenses and costs of investigation) incurred by or against Company arising from
such Adverse Determination or the facts and circumstances arising therefrom. The
Company shall pay damages and expenses, including reasonable legal fees and
disbursements of counsel as incurred in advance.  FTI agrees that it will
reimburse any amounts paid in advance to the extent they relate directly to an
Adverse Determination. 



Subject to any limitation post-petition required by the Bankruptcy Court, the
Client agrees to indemnify and hold harmless FTI and its shareholders,
directors, officers, managers, employees, contractors, agents and controlling
persons (each, an “Indemnified Party”) from and against any losses, claims,
damages or expenses, or if same was or is or becomes a party to or witness or
other participant in, or is threatened to be made a party to or witness or other
participant in, any threatened, pending or completed action, suit, proceeding or
alternative dispute resolution mechanism, or any hearing, inquiry or
investigation, in each case by reason of (or arising in part out of) any event
or occurrence related to this agreement or any predecessor agreement for
services or the fact that any Indemnified Party is or was an agent, officer
director, employee or fiduciary of the Client, or by reason of any action or
inaction on the part of any Indemnified Party while serving in such capacity (an
“Indemnifiable Event”) against expenses (including reasonable attorneys’ fees
and disbursements), judgments, fines, settlements and other amounts actually and
reasonably incurred in connection with any Indemnifiable Event. The Application
shall include the assumption by the Client of FTI’s right to indemnification in
respect of its actions under this Agreement prior to the Petition Date. The
Indemnified Party shall promptly forward to the Client all written notifications
and other matter communications regarding any claim that could trigger the
Client’s





--------------------------------------------------------------------------------





indemnification obligations under this Section 6. If the Client so elects or is
requested by an Indemnified Party, the Client will assume the defense of such
action or proceeding, including the employment of counsel reasonably
satisfactory to the Indemnified Party and the payment of the reasonable fees and
disbursements of such counsel. In the event, however, such Indemnified Party is
advised by counsel that having common counsel would present such counsel with a
conflict of interest or if the defendants in, or targets of, any such action or
proceeding include both an Indemnified Party and the Client, and such
Indemnified Party is advised by counsel that there may be legal defenses
available to it or other Indemnified Parties that are different from or in
addition to those available to the Client, or if the Client fails to assume the
defense of the action or proceeding or to employ counsel reasonably satisfactory
to such Indemnified Party, in either case in a timely manner, then such
Indemnified Party may employ separate counsel to represent or defend it in any
such action or proceeding and the Client will pay the reasonable fees and
disbursements of such counsel; provided, however, that the Client will not be
required to pay the fees and disbursements of more than one separate counsel (in
addition to local counsel) for an Indemnified Party in any jurisdiction in any
single action or proceeding. In any action or proceeding the defense of which
the Client assumes, the Indemnified Party will have the right to participate in
such litigation and to retain its own counsel at such Indemnified Party's own
expense. The Client further agrees that the Client will not, without the prior
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed), settle or compromise or consent to the entry
of any judgment in any pending or threatened claim, action, suit or proceeding
in respect of which indemnification or contribution may be sought hereunder
(whether or not the Indemnified Party or any other Indemnified Party is an
actual or potential party to such claim, action, suit or proceeding) unless (i)
to the extent that such settlement, compromise or consent purports directly or
indirectly to cover the Indemnified Party or any other Indemnified Party, such
settlement, compromise or consent includes an unconditional release of the
Indemnified Party and each other Indemnified Party from all liability arising
out of such claim, action, suit or proceeding, or (ii) to the extent that such
settlement, compromise or consent does not purport directly or indirectly to
cover the Indemnified Party or any other Indemnified Party, the Client has given
the Indemnified Party reasonable prior written notice thereof and used all
reasonable efforts, after consultation with the Indemnified Party, to obtain an
unconditional release of the other Indemnified Parties hereunder from all
liability arising from all liability arising out of such claim, action, suit or
proceeding. The Indemnified Party shall not enter into any closing agreement or
final settlement that could trigger the Client’s indemnification obligations
under this Section 6 without the written consent of the Client, which shall not
unreasonably be withheld or delayed or conditioned. The Client will not be
liable for any settlement of any action, claim, suit or proceeding affected
without the Client’s prior written consent, which consent shall not be
unreasonably withheld or delayed or conditioned, but if settled with the consent
of the Client or if there be a final judgment for the plaintiff, the Client
agrees to indemnify and hold harmless the Indemnified Party from and against any
loss or liability by reason of such settlement or judgment, as the case may be.

6.2
Insurance –In addition to the above indemnification and provision regarding
advancement of fees/expenses, FTI employees serving as directors or officers of
the Company or its affiliates will receive the benefit of the most favorable
indemnification and advancement provisions provided by the Company to its
directors, officers and any equivalently placed employees, whether under the
Company’s charter or by-laws, by contract or otherwise.  The Company shall
specifically include and cover employees and agents serving as directors and
officers of the Company or affiliates from time to time with direct coverage
under the Company’s policy for liability insurance covering its directors,
officers and any equivalently placed employees.  Prior to FTI accepting any
director or officer position, the Company shall, at the request of FTI, provide
FTI a copy of its current D&O policy, a certificate of insurance evidencing the
policy is in full force and effect, and a copy of the signed board resolutions
and any other document that FTI may reasonably request evidencing the
appointment and coverage of the indemnitees.  The Company shall maintain such
D&O insurance for the period through which claims can be made against such
persons.  In the event the Company is unable to include FTI employees and agents
under the Company’s policy or does not have first dollar coverage acceptable to
FTI in effect for at least $10 million, FTI may, subject to the prior written
consent of the Company, attempt to purchase a separate D&O insurance  policy
that will cover the FTI employees and agents only.  The cost of the policy shall
be invoiced to the Company as an out-of-






--------------------------------------------------------------------------------





pocket expense.  Notwithstanding anything to the contrary, the Company’s
indemnification obligations in this Section 6 shall be primary to (and without
allocation against) any similar indemnification and advancement obligations of
FTI, its affiliates and insurers to the indemnitees (which shall be secondary),
and the Company’s D&O insurance coverage for the indemnitees shall be
specifically primary to (and without allocation against) any other valid and
collectible insurance coverage that may apply to the indemnitees (whether
provided by FTI or otherwise).


This indemnity shall not apply to any portion of any such losses, claims,
damages, liabilities and expenses to the extent it is found in a final judgment
by a court of competent jurisdiction to have resulted primarily from the bad
faith, gross negligence, willful misconduct or violation of law of any such
Indemnified Party. The Client agrees to use commercially reasonable best efforts
to (i) include Alan Boyko and any other FTI personnel who assume officer or
director positions with the Client or who perform Services hereunder, FTI and
its agents, employees, officers, subcontractors, directors, joint venture
partners and members, as insureds under the Client’s directors and officers
insurance; and (ii) unless it is unable to do so at a commercially reasonable
cost, purchase a three-year directors and officers insurance “tail” or runoff
policy (or such a policy for such shorter period as Client has the right to or
is otherwise able to purchase) covering the period of FTI’s service. In
connection with this engagement Client represents to FTI that Client hereby
represents that (i) it has timely remitted and will continue to timely remit to
the appropriate beneficiaries all employee source deductions, payroll and other
taxes, benefits deductions, and contribution to employee benefit programs, and
has timely collected and remitted sales and use and other similar taxes to
appropriate collecting authorities and will continue timely to do so; (ii) there
is no litigation or other proceeding pending, or to knowledge of Client,
threatened (nor is Client aware of facts that could give rise to such), in each
case that seeks or could give rise to personal liability of officers and
directors of Client; and (iii) Client has been in continuing compliance with all
applicable laws and regulations concerning the discharge, treatment, storage,
transportation or use of hazardous materials and is aware of no facts or
circumstances that could give rise to Client responsibility or liability under
such laws and regulations.


6.3
Limitation of liability –



You and the Company agree that no Indemnified Person shall have any liability as
a result of your retention of FTI, the execution and delivery of this Engagement
Contract, the provision of Services or other matters relating to or arising from
this Engagement Contract, other than liabilities that shall have been determined
by final non-appealable order of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of an Indemnified
Person or Persons. Without limiting the generality of the foregoing, in no event
shall any Indemnified Person be liable for consequential, indirect or punitive
damages, damages for lost profits or opportunities or other like damages or
claims of any kind.


7.
Governing Law, Jurisdiction and WAIVER OF JURY TRIAL — The Engagement Contract
shall be governed by and interpreted in accordance with the laws of the State of
New York, without giving effect to the choice of law provisions thereof. The
Bankruptcy Court having jurisdiction over the Client’s Bankruptcy case shall
have exclusive jurisdiction in relation to any claim, dispute or difference
concerning the Engagement Contract and any matter arising from it. The parties
submit to the jurisdiction of such Courts and irrevocably waive any right they
may have to object to any action being brought in these Courts, to claim that
the action has been brought in an inconvenient forum or to claim that those
Courts do not have jurisdiction. TO FACILITATE JUDICIAL RESOLUTION AND SAVE TIME
AND EXPENSE, YOU, THE COMPANY AND FTI IRREVOCABLY AND UNCONDITIONALLY AGREE NOT
TO DEMAND A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THE SERVICES OR ANY SUCH OTHER MATTER.






--------------------------------------------------------------------------------





Confirmation of Standard Terms and Conditions


Subject to the terms and conditions of the Engagement Letter, we agree that FTI
Consulting, Inc. is engaged upon the terms set forth in these Standard Terms and
Conditions as outlined above.


On behalf of Armstrong Energy Inc.








By: /s/ Martin D. Wilson    
Name: Martin D. Wilson
Title: President and Chief Executive Officer    




Date: August 14, 2017         









--------------------------------------------------------------------------------









EXHIBIT B

INITIAL SCHEDULE OF HOURLY TEMPORARY STAFF




Staff    Level                Hourly Rate


Brian Martin    Director                 $665


Christopher Marshall    Senior Consultant            $455



